In Response to Application for a Rehearing.
PER CURIAM.
It is. insisted by the counsel for the appellee (the plaintiff), in the brief filed in support of the application for a rehearing, that the conclusion announced in the foregoing opinion was unwarranted under the pleadings in the case, because of the failure of the individual defendants to set up by special plea an estoppel upon the plaintiff to deny that it dealt with the Magnolia Shingle Company as a corporation. We cannot concur in this view. While attention was called in the opinion to the fact that, under the evidence in the case, instead of the individual defendants being es-topped to deny that they were liable for the price or value of the goods sold to the Magnolia Shingle Company, the plaintiff was estopped to deny the de facto corporate existence of that company by dealing with it *589alone as a corporate buyer of the goods sold, yet, on the state of facts disclosed by the evidence, the individual defendants were not put to a reliance upon any pleading other than their plea setting up “that they did not promise in manner and form alleged.” The several counts of the complaint in effect alleged promises made by the several defendants. The evidence did not sustain these allegations, so far as they related to' the individual defendants, by showing either that they actually were parties to the contract sued on or that they had estopped themselves to deny that they were bound thereby; but, on the contrary, showed that the only contract entered into by the plaintiff was the result of its dealings with the Magnolia Shingle Comgpany as a corporation. The rulings of the trial court were improper,because, so far as the individual defendants were concerned, the averments of the complaint were not sustained by the evidence. Those defendants did not need any special plea to enable them to get the benefit of the plaintiff’s failure to prove in any way that they were bound for the price of the goods sold, not to them nor on their credit, nor on their representations, express or implied, that they would be individually bound therefor, but to the Magnolia Shingle Company as a corporation, to which alone the plaintiff looked, and with which it got a legally binding contract, which was the only contract which it had any reason to suppose it would become the beneficiary at the time the goods were sold and delivered.
Application for rehearing overruled.